UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
MISS JONES LLC,
                             Plaintiff                                 ORDER
                                                                17-CV-898 (NGG) (VMS)
               -against-
AL-VAUGHN BROWN; MIDLAND FUNDING LLC;
CREDIT ACCEPTANCE CORP.; NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD; NEW YORK
CITY PARKING VIOLATIONS BUREAU; and NEW
YORK CITY TRANSIT ADJUDICATION BUREAU,
                             Defendants.

      NICHOLAS G. GARAUFIS, United States District Judge.
      Plaintiff Miss Jones LLC brings this action against Defendants Al-
      Vaughn Brown, Midland Funding LLC, Credit Acceptance Corp., New
      York City Environmental Control Board, New York City Parking Viola-
      tions Bureau,1 and New York City Transit Adjudication Bureau, seeking
      to foreclose on a mortgage encumbering real property at 997 Sche-
      nectady Avenue, Brooklyn, New York (the “Property”). Pending before
      the court is Plaintiff’s motion for default judgment, which the court
      referred to Magistrate Judge Vera M. Scanlon for a report and recom-
      mendation (“R&R”). (See Mot. for Default Judgment (Dkt. 35); Sept. 9,
      2019 Order Referring Mot.) Judge Scanlon issued the annexed R&R on
      August 14, 2020, recommending that the court (i) order the foreclo-
      sure and sale of the Property, and the appointment of a referee to be
      identified by the court after additional submissions; (ii) enter a default
      judgment for damages against defendant Al-Vaughn Brown and in fa-
      vor of Plaintiff for $144,573.09 as of September 9, 2019, with further
      accrued interest awarded at the per diem rate of $22.03 until the date
      of judgment; (iii) deny Plaintiff’s motion as against Midland Funding


      1
       Plaintiff voluntarily dismissed this action as against the defendant New York
      City Parking Violations Bureau on or about September 6, 2019. (Dkt. 36.)




                                            1
      LLC, Credit Acceptance Corp., New York City Environmental Control
      Board, and New York City Transit Adjudication Bureau; 2 and (iv) re-
      quire Plaintiff to propose three referees by letter within 21 days of the
      adoption of the R&R. (R&R (Dkt. 43) at 20-21.)
      No party has objected to Judge Scanlon’s R&R, and the time to do so
      has passed. See Fed. R. of Civ. P. 72(b)(2). Therefore, the court reviews
      the R&R for clear error. See Gesualdi v. Mack Excavation & Trailer Serv.,
      Inc., No. 09-CV-2502 (KAM) (JO), 2010 WL 985294, at *1 (E.D.N.Y. Mar.
      15, 2010); La Torres v. Walker, 216 F. Supp. 2d 157, 159 (S.D.N.Y. 2000).
      Having found none, the court ADOPTS the R&R in relevant part3 and,
      as recommended by Judge Scanlon, (i) ORDERS the foresclosure and
      sale of the Property and the appointment of a referee to be identified
      by the court after additional submissions; (ii) ENTERS a default judg-
      ment for damages against defendant Al-Vaughn Brown and in favor of
      Plaintiff for $152,614.04;4 and (iii) DIRECTS Plaintiff to propose by let-
      ter to the court three referees, with a brief description of their
      qualifications, by September 29, 2020.
SO ORDERED.




      2
       Following the entry of Judge Scanlon’s R&R, Plaintiff voluntarily dismissed this
      action as against the defendants Midland Funding LLC, Credit Acceptance Corp.,
      New York City Environmental Control Board, and New York City Transit Adjudi-
      cation Bureau. (Dkt. 44.)
      3
       The court dismisses (rather than denies, as recommened by Judge Scanlon) the
      motion as against defendants Midland Funding LLC, Credit Acceptance Corp.,
      New York City Environmental Control Board, and New York City Transit Adjudi-
      cation Bureau, in light of Plaintiff’s voluntary dismissal of its action against those
      defendants.
      4
        Judge Scanlon recommended judgment in the amount of $144,573.09 as of
      September 9, 2019, as well as further accrued interest awarded at the per diem
      rate of $22.03 until the date of judgment. 365 days have elapsed between Sep-
      tember 9, 2019 and the date of judgment, September 8, 2020. The court
      therefore awards interest in the amount of $8,040.95.




                                                2
Dated:   Brooklyn, New York
         September 8, 2020

                                  _/s/ Nicholas G. Garaufis_
                                  NICHOLAS G. GARAUFIS
                                  United States District Judge




                              3
